Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	This action is in response to the Applicant’s amendment filed on November 3, 2021.  Claims 1-30 are pending and will be considered for examination.  
	Applicant’s amendments are sufficient to overcome the objection to claims 5, 7, 16, 23, 24, and 28.  The objection to these claims is withdrawn.
Applicant’s amendments are sufficient to overcome the rejection of claim 5 under 35 U.S.C. 112, second paragraph.  This rejection is withdrawn with respect to claim 5.










Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “generating, in real-time…a tabular data representation of a result…” in lines 8 and 9. This limitation lacks written description support in the Applicant’s specification.  The specification discloses that the scatter plot of figure 7 can be updated in real-time based on new limit lines set by the user (page 14, line 27 – page 15, line 8).  The Applicant’s 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “…in a data format that is associated with a comparison display application provider” in lines 9 and 10.  It is unclear what this limitation means.  The Applicant’s specification discloses that an application provider can be a web site designer or a software developer (page 44, lines 10-12). It is unclear what data format the claim language is referring to or how it is “associated” with a website designer or software developer.  For the purpose of examination, the limitation identified above will be interpreted to mean that the tabular data is presented to the user.  The Applicant is requested to provide further clarification of the limitation identified above.      
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-30 are directed to a method, which is a process.  Therefore, claims 1-30 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1 recites the limitations of displaying information about a set of vehicles for sale, the set of vehicles for which information is displayed being based on user input criteria for one or more attributes of vehicles each of the attributes being associated with values for the attribute for the vehicles, receiving a user input indicative of a selection of one or more vehicles of the set of vehicles 
Claim 1 recites the abstract idea of displaying information about a set of vehicles for sale based on user criteria, receiving a user selection, generating and displaying data and the value of the selected vehicle. This is an abstract idea because it covers certain methods of organizing human activity (advertising, marketing, or sales activities).  Displaying the value of a vehicle that is selected by a user is a form of commercial activity that is used to advertise and promote the selected vehicle.  Dependent claims 2-30 recite the same abstract idea identified in claim 1.

Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-30 recite the additional elements of an online host site, a web page, and a graphical display.  These elements are recited at a high level of generality for performing generic computer functions of receiving, processing, and displaying data.  Whether taken individually or in combination as a whole, these limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not 
Claims 27 and 29 recite the additional elements of a user interface.  This element is recited at a high level of generality for performing generic computer functions of receiving and displaying data.  Whether taken individually or in combination as a whole, this limitation is no more than a mere instruction to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-30 recite the additional elements of an online host site, a web page, and a graphical display.  These elements are recited at a high level of generality for performing generic computer functions of receiving, processing, and displaying data.  Whether taken individually or in combination as a whole, these limitations are no more than mere instructions to apply the exception using generic computer components.

	Claims 27 and 29 recite the additional elements of a user interface.  This element is recited at a high level of generality for performing generic computer functions of receiving and displaying data.  Whether taken individually or in combination as a whole, this limitation is no more than a mere instruction to apply the exception using a generic computer component.
Taking the additional elements individually, the computer component performs purely generic computer functions of receiving and displaying data.  Taking the additional element in combination, the claims as a whole are directed to an abstract idea that is implemented using a generic computer component.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claims do not amount to significantly more than the abstract idea itself.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6-9, 11-13, 15-20, 22, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,326,662 B1 (“Byrne”) in view of US 2006/0059062 A1 (“Wood”).
	Claim 1: Byrne teaches a method comprising:
displaying, by an online host site (Fig. 1, “101”), a web page including information about a set of vehicles that are for sale (Fig. 2, “222” and “223” shows a website that allows a user to search for vehicles), the set of vehicles for which the information is displayed being based on user input criteria for one or more attributes of vehicles each of the attributes being associated with values for the attribute for the vehicles (Fig. 2, shows make “213”, model “215”, and price range “217” and “219” of vehicle),
receiving, by the online host site (Fig. 1, “101”), data indicating a user input through the web page indicative of a selection of one or more vehicles of the set of vehicles that are for sale (Fig. “231” shows vehicle results that are selectable by the user; col. 16, lines 4-7), and
a graphical display including an indicator of a value of one or more of the selected vehicles relative to a statistical value of vehicles according to one or more of the attributes; and providing, by the online host site, a web page including the graphical display (Fig. 2, “200” graphically displays price vs. mileage vehicle information. This figure also displays a “best fit” curve “207” that allows a user to see the spread between the curve (i.e. statistical value) and the price vs. mileage data).
Byrne does not teach generating, in real time to the online host site receiving the data, a tabular data representation of a result of the user input, in a data format that is associated with a comparison display application provider; providing, by the online host site and to the comparison display application provider, the tabular data representation; receiving, by the online host site in response to the comparison display application provider processing the tabular data representation.  However, Wood discloses a web page that allows a user to 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate the tabular representation of data as taught by Wood into the invention of Byrne.  One of ordinary skill in the art would have been motivated to do so in order to provide the user with a well-organized display of the search results.
	Claim 2: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches that the statistical value comprises a statistical value of two or more vehicles of the set (Fig. 5, “500” graphically displays price vs. year and statistical vehicle information for different model year vehicles).
Claim 3: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches that the statistical value comprises a statistical value of two or more vehicles not belonging to the set (Fig. 5, “500” graphically displays price vs. year statistical vehicle information for model years 2006 and 2007.  These years were not part of the set displayed in Fig. 2, “231”).
Claim 4: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches displaying the indicator comprises displaying an indicator describing one or more of the selected vehicles in terms that are relative to the statistical values (Fig. 2, “200” graphically displays price vs. mileage vehicle information.  This figure also displays a “best fit” curve “207” that allows a user to see the spread between the curve and the price vs. mileage data).
Claim 6: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches that the statistical value comprises an average, median, normalized value (Fig. 2, “207” shows a “best fit” curve), or book value, or is based on an algorithm.
Claim 7: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches displaying the indicator graphically comprises displaying the indicator on a scatter graph (Fig. 2, “205”) for the vehicles of the set.
Claims 8 and 9: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches displaying the indicator graphically comprises indicating vehicles that are higher-valued and vehicles that are lower-valued relative to the statistical value (Fig. 2, “205” shows a distribution of vehicle values around a best-fit (i.e. statistical) curve).
Claims 11, 17, 20, and 22: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches displaying a graphical identifier of the statistical value (Fig. 2, “207” shows a best-fit curve).
Claims 12 and 16: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches displaying a scatter graph of markers (Fig. 2, “205”) on the online vehicle site (Fig. 1, “100”), the scatter graph representing the set of vehicles for sale (col. 10, line 65 – col. 11, line 17), the vehicles for which markers are included in the scatter graph being based on user input criteria (Fig. 2, “211”, “213”, “215”, and “217”).
Claims 13 and 15: Byrne teaches the limitations of claim 12 as noted above.  Byrne also teaches the scatter graph (Fig. 2, “200”) has an axis corresponding to an array of values of an attribute of the vehicles (Fig. 2, “201”) and a second axis corresponding to an array of values of another attribute of the vehicles (Fig. 2, “203”), each marker is associated with the value of the attribute of a particular vehicle and with the value of the other attribute of the particular vehicle (Fig. 2, “205” shows a marker for a vehicle that has a numeric value associated with a first and second attribute), and the marker has a position along the first axis and along the second axis of the scatter graph corresponding to the value of the attribute of the particular vehicle and the value of the other attribute of the particular vehicle (Fig. 2, “205” shows a marker for a vehicle that have values along the first and second axis).
Claim 18: Byrne teaches the limitations of claim 17 as noted above.  Byrne also teaches that the display of each of the markers relative to the graphical identifier is indicative of value of the corresponding vehicle relative to other vehicles (Fig. 2 shows the markers “205” relative to the graphical identifier “207” and relative to other vehicles).
Claim 19: Byrne teaches the limitations of claim 18 as noted above.  Byrne also teaches that the position of each of the markers relative to the graphical identifier is indicative of whether a vehicle is relatively low-valued or relatively high-valued (Fig. 2 shows the markers “205” relative to the graphical identifier “207” (i.e. best fit curve).  A marker “205” above or below the best-fit curve indicates a high value or a low value).
Claim 30: Byrne teaches the limitations of claim 1 as noted above.  Byrne also teaches the attribute comprises at least one of mileage, color, or model year (Fig. 2, “203” shows mileage).

Claims 5, 10, 14, 21, and 23-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,326,662 B1 (“Byrne”) in view of US 2006/0059062 A1 (“Wood”) and further in view of US 7,945,483 B2 (“Inghelbrecht”).
	Claim 5: Byrne teaches the limitations of claim 4 as noted above.  Byrne does not teach displaying the indicator comprises displaying an indicator describing one or more of the vehicles of the set as the best values relative to the statistical value.  However, Inghelbrecht teaches plotting a statistical distribution of values for a vehicle (Fig. 4A) and displaying an indicator describing one of the vehicles of the set as a “Good Price” (Fig. 4A, “1420”) relative to the statistical value (Fig. 4A, “1410”).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate this feature into the invention of Byrne.  One of ordinary skill in the art would have been motivated to do so in order to display a potential good deal to the user.
Claim 10: Byrne teaches the limitations of claim 1 as noted above.  Byrne does not teach displaying values of one or more of the vehicles in a histogram.  However, Inghelbrecht teaches displaying values of one or more of the vehicles in a histogram (Fig. 7B, “474”; col. 25, lines 34-45).  
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to incorporate this feature into the invention of Byrne.  One of ordinary skill in the art would have been motivated to do so in order to display various price ranges to a user, as taught by Inghelbrecht.
Claim 14: Byrne teaches the limitations of claim 13 as noted above.  Byrne does not teach that at least one of the attributes comprises non-numeric values.  However this limitation is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of claimed method would be performed the same regardless of the type of information that was displayed on a graph.  The difference between the Applicant’s displayed content and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.  
Claim 21: Byrne teaches the limitations of claim 20 as noted above.  Byrne does not teach that the slope of the line is indicative of a depreciation rate at a given value of the attribute.  However this limitation is not functionally involved in In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.  
Claim 23: Byrne teaches the limitations of claim 20 as noted above.  Byrne does not teach that the line reflects information about vehicle values other than the values of the vehicles for which markers are included in the scatter graph.  However this limitation is not functionally involved in the steps of the recited method.  This limitation is deemed to be nonfunctional descriptive material.  The steps of claimed method would be performed the same regardless of the type of information that was displayed in the graph.  This difference in the information displayed in the Applicant’s graph and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.  
Claim 24-26: Byrne teaches the limitations of claim 20 as noted above.  Byrne does not teach including additional graphical identifiers on the scatter graph, in which the additional graphical identifiers are associated with respective subsets of the vehicles, in which the respective subsets comprise models or classes of vehicles.  However these limitations are not functionally involved in the steps of the recited method.  These limitations are deemed to be nonfunctional descriptive material.  The steps of claimed method would be performed the same regardless of the type of information that was displayed in the graph.  This difference in the type information displayed in the Applicant’s graph and the prior art is merely subjective.  Thus this nonfunctional descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.  
Claims 27 and 29: Byrne teaches displaying user interface controls for user control of one or more of the additional trend graphical identifiers; and displaying a user interface control for user control of one of the subsets of vehicles that are relatively high-valued (Fig. 3, “309”).
Claim 28: Byrne teaches the limitations of claim 20 as noted above.  Byrne does not teach that displaying two areas of the scatter graph using different display characteristics, the areas being determined based on the graphical identifier.  However this limitation is not functionally involved in the steps of the In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  The Applicant argues that the claims are similar to example 42 published by the USPTO because the claims recite converting the data into a standardized format (i.e. tabular representation).  Example 42 recites a number of elements, which when taken in combination, result in a practical application.  These elements include storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users.  The Applicant’s claim creates a tabularized set of results that are displayed to a user.  These results are not stored in any type of format, there is 
Applicant’s arguments, with respect to the rejection of the claims under prior art, have been considered but are moot because the new ground(s) of rejection.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                            

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEEM U HAQ/Primary Examiner, Art Unit 3625